Cobb, J.
1. A ground of a motion for a new trial, assigning error upon a certain portion of the charge, will not be considered when the extract from the charge to which exception is taken is not set forth in the ground. It follows from the foregoing that a ground in a motion for a new trial, complaining of a certain paragraph of a charge designated by a letter, will not be considered when it is necessary to refer to the general charge in the record in order to find the paragraph referred to.
2. The assignments of error which are not disposed of by the proposition announced in the preceding note were not well taken; the newly discovered evidence was impeaching in character; the evidence authorized the verdict ; and the judge did not err in refusing to grant a new trial.

Judgment affirmed.


All the Justices concurring, except Fish, J., absent.

Levy and claim. Before Judge Williams. City court of Way-cross. May 5, 1900.
J. Walter Bennett, for plaintiff. Watkins C. Holmes, contra.